DETAILED ACTION
The following is a Reasons for Allowance. In response to Examiner’s communication of 3/12/21, Applicant, on 9/9/21, amended claims 22 and 29. Claims 22, 24-29, and 31-37 are pending in this application and have allowed as indicated below. A subsequent Examiner’s Amendment has been added below to correct dependencies of claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 22, 24-29, and 31-37 are withdrawn in light of Applicant’s amendments and explanations.

Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance following claim amendments of 9/9/21 and communications with Applicant Representative Alex Johnson, Reg. No. 73,767, dated 10/6/21 (see attached Interview Summary). 
During interview, Examiner explained the need to amend the dependency of claims 24 and 31 so that they do not depend on cancelled claims. Subsequently, Applicant's representative consented to the proposed changes during the 10/6/21 interview.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given via communication with Applicant Representative Alex Johnson, Reg. No. 73,767, dated 10/6/21. 
The application has been amended as follows:

In the Claims
Please amend claims 24 and 31 of the application as follows:

1.-21. (Previously Cancelled)

22. (Previously Amended) A computer-implemented method for operating an oil refinery, the oil refinery having a plurality of storage tanks and at least two distillers, the at least two distillers including first and second distillers each having only two charging tanks, the charging tanks being operably connected with the storage tanks using one or more pipelines, the computer-implemented method comprising: receiving, at one or more processors, data regarding a plurality of operation decisions of operations of an oil refinery; modeling, at the one or more processors, using the received data and a hybrid discrete-continuous Petri-Net model, the storage tanks, the charging tanks, and the one or more pipelines of the oil refinery and the operations of the oil refinery, the hybrid 

23. (Previously Cancelled)  

24. (Currently Amended) The computer-implemented method of claim [[23]] 22, wherein the hybrid discrete-continuous Petri net model is arranged to model each of the storage tanks and the charging tanks using: a continuous place ps to model a state of a tank; a continuous place p, to model a state of the tank; a continuous place p1 to model the capacity of the tank; and continuous transitions tf and t to model the charging and discharging of the tank.  



26. (Previously Presented) The computer-implemented method of claim 22, wherein the determined optimized schedule is in the form of a Gantt chart.  

27. (Previously Presented) The computer-implemented method of claim 22, wherein the determined optimized schedule comprises a distiller feeding schedule.  

28. (Previously Presented) The computer-implemented method of claim 22, wherein the determined optimized schedule comprises a schedule for delivering oil to the charging tanks.  

29. (Previously Amended) A system for operating an oil refinery, the oil refinery having a plurality of storage tanks and at least two distillers, the at least two distillers including first and second distillers each having only two charging tanks, the charging tanks being operably connected with the storage tanks using one or more pipelines, the system comprising one or more processors configured to: receive data regarding a plurality of operation decisions of operations of an oil refinery; model, using the received data and a 

30. (Previously Cancelled)  

31. (Currently Amended) The system of claim [[30]] 29, wherein the hybrid discrete-continuous Petri net model is arranged to model each of the storage tanks and the charging tanks using: a continuous place ps to model a state of a tank; a continuous place p, to model a state of the tank; a continuous place p1 to model the capacity of the tank; and continuous transitions tf and t to model the charging and discharging of the tank.  



33. (Previously Presented) The system of claim 29, wherein the determined optimized schedule is in the form of a Gantt chart.  

34. (Previously Presented) The system of claim 29, wherein the determined optimized schedule comprises a distiller feeding schedule.  

35. (Previously Presented) The system of claim 29, wherein the determined optimized schedule comprises a schedule for delivering oil to the charging tanks.  

36. (Previously Presented) The computer-implemented method of claim 22, further comprising: outputting. by the one or more processors, the determined optimized schedule for display.  

37. (Previously Presented) The system of claim 29, wherein the one or more processors are further arranged to: output the determined optimized schedule for display.

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter for claims 22, 24-29, and 31-37: 
The following limitations of claim 1, 
A computer-implemented method for operating an oil refinery, the oil refinery having a plurality of storage tanks and at least two distillers, the at least two distillers including first and second distillers each having only two charging tanks, the charging tanks being operably connected with the storage tanks using one or more pipelines, the computer-implemented method comprising: 
receiving, at one or more processors, data regarding a plurality of operation decisions of operations of an oil refinery; 
…
determining, at the one or more processors, based on the model, an optimized schedule of operations of the oil refinery for maximum productivity; and controlling, by the one or more processors, operation of electronically operated devices of the oil refinery based on the determined optimized schedule, the electronically operated devices being operably connected with the one or more processors;
and wherein the total number of distillers is K, the total number of charging tanks is 2K, K is equal to or larger than 2, and each distiller has only two charging tanks.
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art 
The closest prior art of record is described as follows:
Pereira et al. (U.S. Patent Application Publication Number 2016/0231993) - The abstract provides for the following: The present invention is related to production schedules in a refinery and, more particularly, refinery production schedules by genetic programming in domain specific language.  In this scenario, the present invention provides a method and an optimization system based on linear genetic programming oriented to grammar and with quantic inspiration using a domain specific language for the solution of oil programming problems, in addition to a readable medium comprising instructions to perform this said method.  More specifically, the quantic chromosome keeps the superposition of states of all possible solutions and, through the evolutionary process and observation of quantic genes, the classical chromosome is created as a linear sequence of instructions to be performed.  The performed instructions represent the scheduling.  The orientation of this process is made through the use of a multiple-goal competence function that ranks evaluations about the operation time of the distillation units, the time for unloading ships, the use of the pipeline that moves oil between the terminal and the refinery, as well as factors such as the number of tanks exchanges and use of injection tanks in the distillation units.
Sayyarrodsari et al. (U.S. Patent Application Publication Number 2014/0128996) - The abstract provides for the following: In certain embodiments, a control/optimization system includes an instantiated model object stored in memory on a model server.  The model object includes a model of a plant or process being controlled.  The model object 
NaiQi Wu et al., Hybrid Petri Net Modeling and Schedulability Analysis of High Fusion Point Oil Transportation Under Tank Grouping Strategy for Crude Oil Operations in Refinery - The abstract provides for the following: There are varieties of constraints for a short-term scheduling problem of crude oil operations in a refinery. These constraints are difficult to model and complicate the short-term scheduling problem. Among them, oil residency time and high fusion point crude oil transportation constraints are the challenging ones. With high setup cost tor high fusion point oil transportation, it is desired that the volume of high fusion point oil can be transported as much as possible by a single setup. This may result in late transportation of other types of crude oil, leading to the violation of crude oil residency time constraint. These constraints are ignored by existing methods in the literature. To solve this problem, this paper studies the problem in a control theory perspective by viewing an operation decision in the schedule as a control. With this idea, the system is modeled by a hybrid Petri net. With this model and tank grouping strategy, schedulability analysis is carried out and schedulability conditions are presented with tank charging and discharging costs being taken into consideration. These conditions are necessary for determining a refining 
NaiQi Wu et al. (A.U. Patent Application Publication Number 2015101560 A4) - The abstract provides for the following: For sustainable development, a refinery is required to save energy as much as possible so as to reduce the emission of greenhouse gas. In crude oil operations, oil transportation from storage tanks to charging tanks via a pipeline consumes a large portion of energy. It is vitally important to minimize energy consumption for this process. Since the oil flow resistance is proportional to the square of oil flow rate, the relation between energy efficiency and flow rate is nonlinear, which makes the problem complicated. The present invention addresses this important issue by formulating a linear programming model for the considered problem such that it can be efficiently solved. A real-world industrial case study is used to demonstrate the applications and significance of the proposed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624